IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY AND
DBA LOST PRAIRIE CYCLES; AKA THOMAS
EARL MADDUX,
                                                             Appellant
v.

MICHAEL D. REID,
                                                             Appellee


                            From the 87th District Court
                             Limestone County, Texas
                              Trial Court No. 29,549-A


                                       ORDER


       The reporter’s record in this appeal is incomplete. Volume 5 of the reporter’s

record, the exhibit volume, does not include Plaintiff’s Exhibit 1, a letter, which was

offered and admitted into evidence.

       The reporter is ORDERED to supplement the reporter’s record within 14 days

from the date of this order. Failure to timely file the supplemental reporter’s record will
result in the abatement of this proceeding to determine, among other items, whether the

reporter should be held in contempt of Court for violating this order.

       The Court will address the due date for the briefs of the parties once a complete

record is filed.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 23, 2014




Maddux v. Reid                                                                    Page 2